DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive.
The Applicant asserts on page(s) 7 of the Response:
	However, paragraph 0002 of Foo reference merely recites - “An example of this adverse effect is 	in the treatment of prostate cancer where the colon, bladder and rectum may not be involved in the 	treatment, but may suffer significant radiation damage from the therapy.” As can bee seen. paragraph 0002 	of Foo reference merely refers to radiation therapy of the internal target volume (ITV) and how it affects 	some critical organs. It should be noted that the radiation therapy is not same as either ultrasound image 	data or MR image data as there is no radiation in these two types of image acquisitions. Thus, in Foo there 	is no mention of prebiopsy ultrasound image data or MR image data of abdominal region of the patient.
In response, the Examiner respectfully disagrees.  Foo teaches that the region of the body being imaged can be considered the “abdominal region” by way of the prostate being the region being treated and imaged.  The limitation “pre-biopsy MR/ultrasound image” is broad and may encompass any image taken not immediately after a biopsy procedure - Foo satisfies this limitation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


Claim(s) 16-18 and 20 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 16, “the pre-biopsy MR image data” and “the pre-biopsy ultrasound image data” lack proper antecedent basis in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 3-11, and 13-15 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Foo (US 2014/0275962, of record) in view of Liao (US 2017/0337682, of record) in view of Xu (US 2012/0071749, of record).
Regarding claim 1, Foo discloses a multi-modal imaging method to generate a patient-specific transformation model, comprising the steps of: acquiring pre-biopsy magnetic resonance (MR) image data and pre-biopsy ultrasound image data of a patient ([0024]: “real-time 3D MR images…real-time 3D ultrasound images”); segmenting an anatomic region of interest and one or more lesions in an MR volume generated from the pre-biopsy MR image data; segmenting the anatomic region of interest in an ultrasound volume generated from the ultrasound image data ([0043], [0045]: “tumor volume is segmented out”).  Foo does not explicitly disclose the steps ([0104]: “the trained DNN is then used in the registration of newly received images”) wherein the registration involves manipulating the contours of a segmented organ of interest ([0100]: “driven to align the contours of the organ of interest”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the trained registration process of Liao to the image synchronization of Foo ([0024]: “the ultrasound and MRI images are synchronized”), as to provide a machine learning means of performing accurate and efficient registration between images.  While Foo discloses that the pre-biopsy MR image data and the pre-biopsy ultrasound image data are of the abdominal region of the patient ([0002]), neither Foo nor Liao explicitly discuss biopsy ultrasound images.  However, Xu teaches acquiring biopsy ultrasound images ([0026], [0027]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the biopsy image of Xu along with the registration of Liao to the imaging of Foo, as to provide image guidance during a biopsy procedure.
Regarding claim 3, Foo discloses that the pre-biopsy MR image data comprises two- dimensional (2D) MR images reconstructed into a 3D representation and the pre-biopsy ([0024]: “real-time 3D MR images…real-time 3D ultrasound images”).
Regarding claim 4, Foo does not explicitly disclose that the deep learning transformation model is specific to the anatomic region of interest.  However, Liao teaches training a neural network to perform a registration of 3D medical images from different modalities ([0104]: “the trained DNN is then used in the registration of newly received images”) wherein the registration involves manipulating the contours of a segmented organ of interest ([0100]: “driven to align the contours of the organ of interest”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the trained registration process of Liao to the image synchronization of Foo ([0024]: “the ultrasound and MRI images are synchronized”), as to provide a machine learning means of performing accurate and efficient registration between images.
Regarding claim 5, neither Foo nor Liao explicitly disclose that the anatomic region of interest comprises a prostate.  However, Xu teaches that an anatomy of interest is a prostate ([0027]: “prostate cancer detection”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the consideration of prostate to the imaging systems of Foo and Liao, as to provide image guidance for diagnosing the prostate.
Regarding claim 6, Foo discloses that the pre-biopsy ultrasound image data comprise longitudinal volume frames (real-time 3D ultrasound images”).
Regarding claim 7, Foo does not explicitly disclose that a range of motion of the pre-biopsy longitudinal volume frames is captured by the deep learning transformation model.  However, Liao teaches training a neural network to perform a registration of 3D medical images ([0104]: “the trained DNN is then used in the registration of newly received images”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the trained registration process of Liao to the image synchronization of Foo ([0024]: “the ultrasound and MRI images are synchronized”), as to provide a machine learning means of performing accurate and efficient registration between images.
Regarding claim 8, Foo discloses that the pre-biopsy MR image data and pre-biopsy ultrasound image data are acquired simultaneously ([0024]: “simultaneous acquisition”).
Regarding claim 9, Foo discloses that the pre-biopsy ultrasound image data is acquired using an MR compatible ultrasound probe ([0023]: “ultrasound transducer array 38 is also capable of operation in an MR environment”).
Regarding claim 10, neither Foo nor Liao explicitly disclose acquiring one or more biopsy ultrasound images of a patient during a biopsy procedure; performing a deformable alignment using the deformable transformation model to align each biopsy ultrasound image with the pre-biopsy volume, wherein the contours of the one or more lesions are previously associated with each biopsy ultrasound image; and providing a real-time visualization of the contours of the one or more lesions on some or all of the biopsy ultrasound images.  However, Xu teaches acquiring ultrasound prostate biopsy images that are aligned with MR images ([0026], [0027]).  As described in the rejection of claim 1 above, Liao teaches training a neural network to perform a registration of 3D medical images from different modalities ([0104]: “the trained DNN is then used in the registration of newly received images”) wherein the registration involves manipulating the contours of a segmented organ of interest ([0100]: “driven to align the contours of the organ of interest”).  Thus, it would have been obvious to 
Regarding claim 11, Foo discloses a multi-modal imaging system comprising: a memory encoding processor-executable routines; and a processing component configured to access the memory and execute the processor-executable routines, wherein the routines, when executed by the processing component, cause the processing component to perform actions comprising: acquiring pre-biopsy magnetic resonance (MR) image data and pre-biopsy ultrasound image data of a patient ([0024]: “real-time 3D MR images…real-time 3D ultrasound images”); segmenting an anatomic region of interest and one or more lesions in an MR volume generated from the pre-biopsy MR image data; segmenting the anatomic region of interest in an ultrasound volume generated from the ultrasound image data ([0043], [0045]: “tumor volume is segmented out”).  Foo does not explicitly disclose aligning contours of the segmented anatomic region of interest in the MR volume with corresponding contours of the anatomic region of interest in the ultrasound volume to generate a pre-biopsy volume in which the MR volume and the ultrasound volume are aligned and on which contours of the one or more lesions from the MR volume are aligned; training a deep learning transformation model based at least in part on the pre-biopsy ultrasound image data to create a deformable transformation model specific to the patient.  However, Liao teaches training a neural network to perform a registration of 3D medical images from different modalities ([0104]: “the trained DNN is then used in the registration of newly received images”) wherein the registration involves manipulating the contours of a segmented organ of interest ([0100]: “driven to align the contours of the organ of interest”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing ([0024]: “the ultrasound and MRI images are synchronized”), as to provide a machine learning means of performing accurate and efficient registration between images.  Neither Foo nor Liao explicitly disclose acquiring one or more biopsy ultrasound images of a patient during a biopsy procedure; performing a deformable alignment using the deformable transformation model to align each biopsy ultrasound image with the pre-biopsy volume, wherein the contours of the one or more lesions are previously associated with each biopsy ultrasound image; and providing a real-time visualization of the contours of the one or more lesions on some or all of the biopsy ultrasound images.  However, Xu teaches acquiring ultrasound prostate biopsy images that are aligned with MR images ([0026], [0027]).  As described above, Liao teaches training a neural network to perform a registration of 3D medical images from different modalities ([0104]: “the trained DNN is then used in the registration of newly received images”) wherein the registration involves manipulating the contours of a segmented organ of interest ([0100]: “driven to align the contours of the organ of interest”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the biopsy image alignment of Xu along with the registration of Liao to the imaging of Foo, as to provide image guidance during a biopsy procedure.  While Foo discloses that the pre-biopsy MR image data and the pre-biopsy ultrasound image data are of the abdominal region of the patient ([0002]), neither Foo nor Liao explicitly discuss biopsy ultrasound images.  However, Xu teaches acquiring biopsy ultrasound images ([0026], [0027]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the biopsy image of Xu along 
Regarding claim 13, Foo discloses that the pre-biopsy MR image data comprises two- dimensional (2D) MR images reconstructed into a 3D representation and the pre-biopsy ultrasound image data comprises three-dimensional (3D) ultrasound images acquired over time ([0024]: “real-time 3D MR images…real-time 3D ultrasound images”).
Regarding claim 14, Foo does not explicitly disclose that the deep learning transformation model is specific to the anatomic region of interest.  However, Liao teaches training a neural network to perform a registration of 3D medical images from different modalities ([0104]: “the trained DNN is then used in the registration of newly received images”) wherein the registration involves manipulating the contours of a segmented organ of interest ([0100]: “driven to align the contours of the organ of interest”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the trained registration process of Liao to the image synchronization of Foo ([0024]: “the ultrasound and MRI images are synchronized”), as to provide a machine learning means of performing accurate and efficient registration between images.
Regarding claim 15, Foo discloses that the pre-biopsy MR image data and pre-biopsy ultrasound image data are acquired simultaneously ([0024]: “simultaneous acquisition”).

Claim(s) 16-18 and 20 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Xu (US 2012/0071749, of record) in view of Liao (US 2017/0337682, of record) in view of Foo (US 2014/0275962, of record).
([0026]: “once registered, real-time images (e.g., ultrasound images) may benefit from the detailed MRI images”, [0027]: “biopsies for prostate cancer detection”).  Xu does not explicitly disclose performing a deformable alignment using a deformable transformation model to align each biopsy ultrasound image with a pre-biopsy volume, wherein the deformable transformation is specific to the patient and wherein the contours of one or more lesions are associated with each biopsy ultrasound image; and providing a real-time visualization of the contours of the one or more lesions on some or all of the biopsy ultrasound images.  However, Liao teaches training a neural network to perform a registration of 3D medical images from different modalities ([0104]: “the trained DNN is then used in the registration of newly received images”) wherein the registration involves manipulating the contours of a segmented organ of interest ([0100]: “driven to align the contours of the organ of interest”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the trained registration process of Liao to the ultrasound biopsy imaging of Xu, as to provide a machine learning means of performing accurate and efficient registration between images.  While Xu does not explicitly disclose that the deformable transformation model is generated using a deep learning transformation model trained at least in part based on pre-biopsy ultrasound image data.  However, Liao teaches training a neural network to perform a registration of 3D medical images from different modalities ([0104]: “the trained DNN is then used in the registration of newly received images”) wherein the registration involves manipulating the contours of a segmented organ of interest ([0100]: “driven to align the contours of the organ of interest”).  Thus, it would have ([0002]: “treatment of prostate cancer”; [0019]: “combined MR and ultrasound study…pre-treatment phase”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the images of Foo to the procedure of Xu and Liao, as to provide relevant image data of a patient.
Regarding claim 17, while Xu does not explicitly disclose that the biopsy procedure comprises a trans-perineal biopsy procedure, Xu does teach performing a sextant biopsy under TRUS monitoring ([0027], [0031]) which is commonly performed through the perineum.  Additionally, taking a biopsy of the prostate through the perineum or rectum are well-known to one having ordinary skill in the art.  Since there is only a finite number of well-known, identified, and predictable routes to conventionally biopsy the prostate, one having ordinary skill in the art would have found it obvious to take the perineal route, as to provide an efficient and relatively less invasive route to biopsy.
Regarding claim 18, Xu discloses that the biopsy ultrasound images comprise longitudinal volume frames ([0029]: “3D ultrasound probe can be used”).
Regarding claim 20, Xu does not explicitly disclose that the deep learning transformation model is specific to the anatomy of interest.  However, Liao teaches training a neural network to perform a registration of 3D medical images from different modalities ([0104]: “the trained DNN is then used in the registration of newly received images”) wherein the registration ([0100]: “driven to align the contours of the organ of interest”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the trained registration process of Liao to the biopsy of Xu, as to provide a machine learning means of performing accurate and efficient registration pertaining to specific anatomy.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571) 270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M IP/Primary Examiner, Art Unit 3793